Although the history reflected in the medical notes taken by Dr. Henegar refers to neck pain of two years duration, Dr. Henegar was uncertain as to the accuracy of his notes as another staff member transcribes his dictation.
Many physicians are good physicians but lousy historians. Yet the Deputy Commissioner and the majority rely on nebulous medical histories to prove "facts" obviously not within the physician's sphere of expertise.  And relying on these "facts" they find contradictions in the injured worker's version of how things went and find the injured worker not to be credible even though there is other and better evidence that corroborates the injured worker's testimony.
I find the injured worker's version of his compensable specific traumatic incident to be credible and to be corroborated by other witnesses and (usually more reliable than witnesses) circumstantial evidence.
The worker suffered a compensable specific traumatic incident of the work assigned and is entitled to compensation and medicals.
This 11th day of June 2002.
                                  S/_____________ THOMAS J. BOLCH COMMISSIONER